DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 10/12/2021 amended claims 1 and 22 and added new claim 35.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 7/27/2021; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 102 rejection over Kawakami from the office action mailed 7/27/2021; therefore this rejection is maintained below.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawakami et al., International Publication No. WO/2001/064356 (hereinafter referred to as Kawakami).  
Regarding claims 1-20, 28-33 and 35, Kawakami discloses an aqueous acidic composition and method for treating a metal surface, such as, zinc-plated metal sheets for us in automobiles in a forming function (as recited in claims 30 and 32), with said composition, wherein the composition has a pH of 4.  In compositions C, D (pH = 3) and H of Kawakami (as recited in claims 12-13, 19-20, 28 and 31), Kawakami discloses compositions comprising; a) a water soluble polymer of general formula 1 having hydroxyl groups as water soluble anionic polyelectrolyte (as recited in component a) of claim 1 and reads on claims 2-6; wherein the polymer carries an -OH group in its repeating unit, which are free -OH groups directly bounded to the aromatic ring –C6H3-, and thus anionically ionizables groups in the acidic aqueous compositions (pH=3-4) C, D and H.  Additionally, group "X" in this formula 1 represent –CH2-C6H4-OH groups, which are also free groups, wherein the -OH groups are directly bounded to the 6H4-, and thus anionically ionizables in the acidic aqueous compositions. Therefore, the water soluble polymer of formula 1 disclosed in Kawakami is considered to be a water dispersable anionic polyelectrolyte), b) a mixture of a 3-aminopropyltriethoxysilane and 3-glycidoxypropylmethyldimethoxysilane (as recited in component b) of claim 1 and reads on claims 7-8), c) montan wax (as recited in component c) of claim 1 and reads on claims 9-10 and 33), d) H2TiF6 to adjust the pH to 4.0 (as recited in claims 14-17), and e) surfactants (as recited in claim 18) wherein the weight ratio between components a:b is 1:1, the weight ratio between components (a +b):c is 1:2 (as recited in claims 1, 11 and 35) and the dry coating weight is from 0.05 to 1.5 g/m2 (as recited in claim 29).    

Regarding claims 21-23 and 34, Kawakami discloses that there are no particular restrictions on the method for coating the surface of the metal material with this aqueous composition; coating can be accomplished, for example, by dipping, spraying, roll coating, and the like. It is also preferable for the coated metal material to be dried by heating.  As for the heating temperature, the maximum temperature of the metal sheet material preferably is between 50 and 180 °C.  
Regarding claims 24-27, see discussion above.  

Response to Arguments
Applicants’ arguments filed 10/12/2021 regarding claims 1-35 have been fully considered and are not persuasive.  

Applicants have amended claim 1 to decrease the minimum acid value of the anionic polyelectrolyte to 200 mgKOH/g which is outside of the purview of the International Report on Patentability and a broader iteration of the claims previously presented.  
Furthermore, applicants have merely contended that the anionic polyelectrolyte of Kawakami has a low acid value, wherein this would better be understood in the form of a declaration showing this to be the case.  This is especially probative as the Kawakami anionic polyelectrolyte is a similar compound to those recited in the instant claims.  For these reasons applicants’ arguments are not persuasive in overcoming the rejection set forth above over Kawakami.   
Finally, applicants argue that Kawakami does not achieve the purpose of the instant application without the use of additional additive components (not solely the anionic polyelectrolyte).  This argument does not obviate the rejection set forth above.  The claims use “comprising of” language which is open-ended and allows for the inclusion of additional additive components that may lend benefit to the composition as a whole.    

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771